Citation Nr: 0212992	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  95-25 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lumbar spine claimed as arthritis of the back.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the cervical spine claimed as arthritis of the 
neck.

3.  Entitlement to service connection for fatigue claimed as 
an undiagnosed illness.

4.  Entitlement to service connection for multiple joint pain 
claimed as an undiagnosed illness.

5.  Entitlement to service connection for headaches claimed 
as an undiagnosed illness.

(The issue of entitlement to service connection for breathing 
problems claimed as an undiagnosed illness will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1975.  He had active military service in the Southwest 
Asia theater of operations (SWA) from October 30, 1990 to 
April 21, 1991.

This matter is on appeal to the Board of Veterans' Appeals 
(Board or BVA) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The veteran provided oral testimony before a Hearing Officer 
at the RO in March 1999 and via a video conference with the 
Undersigned Member of the Board in July 2002, transcripts of 
which have been associated with the claims files.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a breathing disorder 
claimed as undiagnosed illness pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  


When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  There is competent medical evidence that links the 
veteran's degenerative arthritis of the lumbar spine to an 
injury he sustained during military service. 

2.  The RO denied entitlement to service connection for 
cervical sprain when it issued a final unappealed rating 
decision in November 1992. 

3.  The evidence received since the November 1992 rating 
decision is essentially cumulative regarding a disability of 
the cervical spine, and it is not so significant that it must 
be considered to fairly decide the merits of the claim.  

4.  Fatigue and multiple joint pain identified as arthralgia 
are not attributed to a medically known diagnosis by 
competent evidence and have persisted since service in the 
SWA.

5.  The foot pain is attributed medically to the known 
diagnoses of plantar fasciitis and pes planus; neither was 
manifested during active military service or shown by 
competent evidence as being related to any injury during 
service.

6.  The competent medical evidence shows that the veteran's 
chronic headaches of a muscle contraction type are causally 
related to a service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the lumbar spine was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).

2.  Evidence submitted since the November 1992 decision 
wherein the RO denied entitlement to service connection for 
cervical sprain is not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).

3.  Compensation may be paid for fatigue and multiple joint 
pain as an undiagnosed illness in a Persian Gulf War veteran.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).

4.  Plantar fasciitis and pes planus were not incurred in or 
aggravated by active service and compensation may not be paid 
for such disorders as an undiagnosed illness in a Persian 
Gulf War veteran.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).

5.  Chronic headaches are proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.310(a) (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Disability of the Lumbar Spine and the Cervical Spine
 claimed as Arthritis of the Back and the Neck

Service medical records show unremarkable examinations in May 
1973, February 1975 and May 1975, May 1979, June 1983 and 
April 1987.  In March 1991 the veteran complained of neck and 
back pain one day from a jerking motion when riding on the 
back of 5-ton vehicle.  Examination noted spasm and negative 
X-ray, and the assessment was musculoskeletal neck strain.  
He was given quarters for two days for acute neck strain and 
no lifting greater than 10 pounds for a week for the 
complained of neck and back pain.  In April 1991 he received 
more medication for back pain.  Post SWA questionnaire in 
April 1991 noted a back injury there and trouble sleeping 
secondary to back pain.  Medical examination on the same date 
noted muscle spasm in the lumbar area and medication for 
muscle spasm was recommended.  Another reference was made of 
a history of the back still hurting from (December 1990) 
injury and that he still had trouble sleeping from it.

In October 1991 he was seen complaining of back pain after a 
truck in SWA hit bump and he flew into the air and landed on 
the buttocks.  The examiner reported no muscle spasm or 
spinous tenderness.  An X-ray was read as showing 
degenerative joint disease with no fracture or misalignment.  
The assessment was degenerative joint disease and chronic 
pain.  Sick slip at the same time noted back pain and X-ray 
consistent with degenerative joint disease.  He was seen 
several times in April 1992.  Initially an examiner noted X-
ray showed degenerative joint disease at L5 with sclerosis of 
pars.  Later in April he was found to have full range of 
motion of the neck and the back with lower paraspinal muscle 
tenderness.  This was assessed as low back pain.  A sick slip 
entered the same day noted a pulled back while the veteran 
was doing physical training.  He received a temporary profile 
for back pain.  

Late in April 1993 he was seen again for a low back pain 
exacerbation and it was reported that he had a long history 
of it.  Sick slip noted chronic back pain and injury during 
physical fitness test doing sit-ups and he was limited to no 
heavy lifting or sit-ups.  In May 1993 he complained of 
radiating low back pain and history of recurrent pain of two 
years since injury in Operation Desert Storm.  An examiner 
noted equivocal tenderness in the lumbosacral area and the 
assessment was recurring back pain.  Recurring back pian 
since Desert Storm was again noted in statement of medical 
examination and duty status completed in 1993.  Medical 
examination in August 1993 noted history of recurrent back 
pian and clinical evaluation reported "arthritis" in noting 
complained of pain in joints including the spine.  
Reexamination in April 1996 noted lower back pain for the 
spine that was characterized as abnormal.  Lower back pain 
was reported in the summary of defects and diagnoses.  A 
rheumatology examination late in 1996 noted history of 
chronic low back pain and that the neck was normal on 
examination.  

The military medical evaluation board late in 1996 concluded 
that the veteran had chronic low back pain that had its onset 
in 1991 and that did not exist prior to service.  The medical 
board concluded that this in part could be attributed to 
severe obstructive sleep apnea.  A psychiatry examiner in 
1997 noted low back pain on Axis III of the multiaxial 
diagnosis that included major depressive disorder.  The 
neuropsychology examiner reported past medical history of 
joint, back and neck pains since being jostled in a truck 
while in the Persian Gulf.  The veteran recalled his tailbone 
was hit and that he felt numbness and tingling of the hands 
and legs with neck, back and other joint pain since that 
time.  

The record shows that he filed his initial VA claim for back 
pain and chest pain in 1991.  A VA examination late in 1991 
showed the same history of injury in SWA and current 
complaint of lower cervical and lumbar area pain.  The 
examiner reported range of motion and other findings that led 
to a diagnostic impression of history of lumbosacral strain 
and cervical sprain without history of or clinical evidence 
of neurological impairment.  The X-rays of the cervical spine 
and the lumbosacral spine were read as showing no lipping or 
other manifestation of joint disease.  A dorsal spine X-ray 
was also read as unremarkable for defect.  


The RO in November 1992 denied service connection for 
lumbosacral strain and cervical sprain.  The RO issued notice 
in December 1992.  He sought service connection in August 
1994 for arthritis of the lower back at L5 with two 
statements from comrades regarding the injury in the military 
service.  

With his correspondence in 1995 he provided copies of 
medication prescriptions for his back from military service.  
A VA orthopedic examiner in 1997 reported history of injury 
to the coccyx with apparently negative X-ray and no further 
treatment required until discharge in 1991.  The diagnosis 
was history of multiple arthralgia including the neck and 
back.  A current X-ray of the lumbosacral spine was read as 
showing no evidence of degenerative joint disease or fracture 
or dislocation and preserved articular spaces.  

A VA neurology examiner noted the veteran had been seen in 
1991 at a VA orthopedic clinic with a history of lumbar 
strain and cervical sprain.  The VA outpatient reports from 
1991 to 1998 on file show numerous references to chronic low 
back pain and imaging of the spine read as showing 
degenerative disc disease and desiccation of the L5-S1 disc.  
His RO hearing testimony in 1999 recalled the neck and back 
injury he sustained during military service (Transcript (T) 
1-2, 4-6).  

On a VA examination in 1999 the veteran had a mildly positive 
lumbar spring test and mild tenderness at the upper lumbar 
midline level.  The examiner did not report a diagnosis 
specific to the cervical or lumbar spine initially.  In an 
addendum late in 1999 the examiner reported that no 
significant abnormality was noted on X-rays of the lumbar 
spine and the cervical spine.  The examiner stated that 
previous imaging studies of these segments failed to show any 
significant spinal disease other than some mild disc changes 
without any neural impingement.  VA outpatient records in 
1999 report osteoarthritis of the spine and early in 2000 
mechanical low back pain.  A record entry in 2001 noted 
degenerative joint disease of the lumbar spine.




A VA examiner in March 2001 reviewed the claims file and 
outpatient record.  The examiner noted that prior 
electromyography did not reveal lumbosacral radiculopathy and 
that the veteran was treated as an outpatient for 
degenerative joint disease of the lumbar spine.  The lumbar 
spine pain was reported as progressive since 1990.  The 
diagnosis was low back pain due to degenerative joint disease 
of the lumbar spine.  An addendum in March 2001 noted that 
the claims file was reviewed again.  The examiner stated it 
was as likely as not that this degenerative joint disease was 
due to injury in the service.

A VA examiner in August 2001 noted having reviewed the claims 
file and in particular the examination in late 1999.  The 
examiner noted the history of back and neck pain complaints 
and that the March 2001 examiner's opinion was that his 
complaints were not compatible with fibromyalgia.  The 
examiner stated there were normal X-rays of the lumbar spine 
and the cervical spine.  The diagnosis was normal examination 
of the lumbar spine and the cervical spine.  

The examiner noted in discussion that the veteran had 
numerous somatic complaints that were not related to any 
specific injury and had a plethora of symptoms related to 
PTSD and depression.  The examiner opined that there was no 
objective evidence of a significant injury to the neck and 
lower back and that the described injury in the military was 
not severe enough to cause long-term injury.  The examiner 
explained that the described injury did not fit either of the 
long-term categories of injury pattern.  It was the 
examiner's opinion that the veteran did not experience 
significant injury to the neck and lower back and that 
somatic complaints in these areas may be related to other 
diagnoses but did not appear to result from the military.

At the Board hearing in 2002 the veteran recalled the injury 
in service, the complained of back and neck pain and 
degenerative changes (T 12, 16-17, 19-22).


Undiagnosed Illness

The veteran claims fatigue, multiple joint pain and headaches 
are linked to military service as undiagnosed illnesses.  
Service medical records show the quadrennial examination in 
1983 noted complained of chest pain and a clinical examiner 
reported costochondritis treated with Motrin and heat.  
Otherwise the examinations from May 1973 to April 1987 
mentioned previously are unremarkable.  The contemporaneous 
VA medical records are also pertinently unremarkable.  

Service records showed an April 1991 questionnaire regarding 
disease or injury in SWA wherein the veteran stated he did 
not have fatigue or cough.  An examination was pertinently 
unremarkable.  A history of chest pain or pressure and foot 
trouble was explained as stress-related chest pain early in 
1991, spontaneously resolved, and foot pain in late 1990.

VA records show an examination in 1991 in connection with a 
claim for chest pain found atypical chest pain not anginal by 
history.  The examination is unremarkable regarding the feet.

In August 1993 the veteran filed a claim with VA for pain of 
multiple joints (ankles, hips, feet, shoulders).  Noted was 
his SWA service and that he felt the conditions may be caused 
by oil and smoke inhalation.  VA examined him and X-rays of 
the shoulders, hips, ankles and feet were read as showing no 
abnormality.  The clinical examiner of the joints provided 
the impression of history of discomfort of ankles, shoulders 
and hips without any history of injury, etiology uncertain.  
A podiatry examiner reported plantar fasciitis and tinea 
pedis of the feet.  He also complained of headaches and a 
chest X-ray was within normal limits.  

He complained of various joint pains including the knees to 
the psychiatry examiner who suspected a somatoform pain 
disorder if there were no physical findings to account for 
the pain he experienced.  The veteran wrote to VA that he 
began having chronic headaches in January 1994.  

He stated in another letter late in 1995 that he complained 
of multiple joints during service and was told the medication 
for his back would help the other joints.  The VA outpatient 
records from 1994 to 1997 contain many references to Persian 
Gulf syndrome and polyarthralgia.

Service medical records show an August 1993 examination 
reported "pain in joints" (elbows, hips, knees, ankles, 
shoulders, wrists and fingers) since Desert Storm.  The 
report showed "arthritis" being noted on the clinical 
examination corresponding to the upper and lower extremities, 
feet and spine.  Also mentioned was chest pain and neck pain, 
both since Desert Storm.  The summary of defects and 
diagnoses shows multiple site (joint) arthropathy and chest 
pain, recommendation for a rheumatology consult and a need of 
the veteran to be seen at VA for Desert Storm illness.  

Service medical records show an evaluation in 1995 for 
musculoskeletal chest pain off and on for about three years 
that was assessed as atypical chest pain.  On an examination 
in April 1996 there was no elaboration regarding the reported 
painful shoulders, elbows, knees and foot trouble and 
headaches.  There was an unremarkable clinical evaluation.  
He received an evaluation for Gulf War syndrome late in 1995 
and in 1996 for daytime somnolence, headaches and snoring.  
Noted was a past medical history significant for nonspecific 
arthralgia and atypical chest pain syndrome.  The final 
diagnosis was sleep disorder consistent with severe 
obstructive sleep apnea syndrome.  

Military records show he was seen for a rheumatology 
evaluation in September 1996.  Initially the history was of 
joint pain of five years and then chronic fatigue, chronic 
pain syndrome, atypical chest pain and irritable bowel 
syndrome.  Early impression was chronic pain syndrome, 
fibromyalgia and history of sleep apnea.  Later in September 
fibromyalgia syndrome, daily fatigue, chronic headaches and 
psychosocial stress that persisted despite extensive 
evaluations and attempts at treatment.  The impression was 
multiple chronic pain syndrome.  The next month a physical 
profile was issued for fibromyalgia.  

Follow-up later in October noted the sleep study findings and 
that other diagnoses of fibromyalgia syndrome and headaches 
were void pending appropriate treatment of this.  The 
examiner noted a medical evaluation board might still be 
indicated after a trial of therapy.

Medical evaluation board late in 1996 noted he had numerous 
tender points consistent with fibromyalgia syndrome, a 
history of frequent headaches, swollen or painful joints, 
chest pain, joint/arthritis and recurrent back pain and foot 
trouble.  The clinician elaborated that the entire 
constellation of his symptom complex may be readily 
attributed to sleep apnea.  The examination report noted a 
chief complaint of diffuse pain of joints and muscles for 
five years and fatigue, chronic headaches and chest pain, 
onset after Persian Gulf service.  There was a reference to 
severe obstructive sleep apnea and a nine tender point count.  

Diagnoses included diffuse myalgia and arthralgia, chronic 
headaches, chronic fatigue, chronic low back pain and 
irritable bowel syndrome that reportedly may be in part 
secondary to the obstructive sleep apnea.  It was noted that 
the disorder was thought to be responsible for a multitude of 
symptoms, many of which the veteran manifested.  It was the 
medical board opinion that obstructive sleep apnea, diffuse 
myalgia and arthralgia, chronic headaches, chronic fatigue 
and chronic low back pain had their onset in 1991 and did not 
exist prior to service.  

A military psychiatry examiner in 1997 provided a multiaxial 
diagnosis that included major depressive disorder.  A 
neuropsychology examiner reported past medical history of 
joint pains, headaches and sleep apnea with cardiac changes.  
The report noted his service did not involve immediate 
exposure to smoke from burning oil wells but he did burn jet 
fuel for warmth and was exposed to these fumes.  The record 
shows he was found medically disqualified for retention late 
in 1997.   

A VA psychiatry examiner in 1997 reported chronic major 
depression and somatoform pain disorder.  Regarding the 
somatoform disorder the examiner noted this was only true if 
there were no adequate explanations for the veteran's pain.  

It was the examiner's belief that the multiple joint pain and 
headaches were not actually related to major depression, but 
that the presence of major depression would make any of these 
symptoms worse.  The examiner stated that somatoform pain 
disorder was a diagnosis of exclusion, that such disorder 
would worsen depression, and that depression would worsen 
somatoform pain.  

The VA orthopedic examiner in 1997 noted the complaints of 
soreness and stiffness involving various joints, and that 
recent X-ray examination had been normal.  The examiner 
reported ranges of motion for the ankles, elbows, wrists, 
shoulders and hips.  The impression was history of multiple 
arthralgia including the back, neck, ankle, shoulders and 
hips presently not associated symptomatically or clinically 
with any suggestion of upper or lower extremity radiculopathy 
or loss of motion of joints involved.  The examiner also 
noted that no association of the arthralgia with the history 
of major depression was found.  

A VA neurology examiner in 1997 noted the veteran's 
description of headaches that he reported occurred almost 
daily.  The diagnosis was chronic daily headaches that 
appeared to be of the muscle-contraction type.  It was the 
examiner's opinion that such headaches may be associated 
without depression but that any type of underlying 
psychological problems such as depression might precipitate 
or worsen any underlying pain problems such as headaches.  

The VA examiner for systemic conditions noted the present 
complaints of depression, multiple joint pains and headaches.  
The examiner noted no point tenderness of the various joints.  
According to the examiner, headache was one of the somatic 
complaints of major depression and was related to the main 
complaint.  The examiner stated that one could not exclude 
that Persian Gulf veterans on return complained of headache 
and as a result headache could not be solely related to major 
depression.  The examiner found that the complained of memory 
loss and multiple joint pains were not related to major 
depression.  



The diagnosis was history of major depression with some 
related headache but no relation to memory loss and multiple 
joint pains.  The examiner mentioned that the veteran had a 
positive rheumatoid factor.  

A VA podiatry examiner in 1997 noted the veteran related foot 
pain to an accident in 1990 and found pes planus and plantar 
tenderness of both feet.  The principal assessment was low-
grade plantar fasciitis, doubtful related to motor vehicle 
accident.  The examiner also reported low grade stress 
reaction or overuse in the second ray of the left foot and 
metatarsal cuneiform articulation of the right foot without 
evidence of significant fracture or degenerative arthritic 
process.  The examiner stated that the veteran's depressed 
state in all likelihood does exacerbate his complaints 
particularly with some superimposition of self-neglect and 
the likelihood that he did not use supportive shoe wear on 
any consistent basis.  

Hearing testimony in 1999 recalled headaches first during 
Persian Gulf service and that he took aspirin at that time.  
He recalled having complained about them when he left the 
military, that they occurred daily and that a physician 
thereafter thought they might be related to sleep problems (T 
10-12).  Regarding multiple joint pain he named the knees, 
feet, shoulders and hands, and stated this began after an 
accident in service.  He stated that a physician did not find 
arthritis or specific cause for daily joint pain (T 15-16).  
Concerning the medical board, he mentioned that he did not 
receive any severance pay and that he believed the medical 
board evaluated history he gave in determining the date of 
onset (T 7-8, 18-19). 

A VA neurology examiner in 1999 reported the veteran's 
history of headaches since Persian Gulf service and noted the 
veteran was seen for headaches in 1997 as an outpatient.  The 
examiner noted the past history of depression and memory loss 
complaint and reported that the neurological examination was 
normal.  The examiner's diagnosis was chronic daily 
headaches, most consistent with a muscle contraction-type 
headaches as well as exacerbated by depression.  

A VA psychiatry examiner in 1999 reported recurrent major 
depression and somatoform pain disorder not diagnosed at this 
time.  In late 1999 another psychiatrist opined that the 
veteran's depression was now seen as secondary to post-
traumatic stress disorder (PTSD) and provided an assessment 
of chronic PTSD complicated by depression. 

The VA examiner of the joints late in 1999 reported the 
veteran's history of multiple joint complaints following an 
injury in service while riding in a truck.  The examiner 
noted no abnormality was found on previous X-rays or swelling 
or erythema observed and negative laboratory analysis for 
various forms of arthritis.  Various joints were X-rayed.  An 
addendum later in 1999 apparently to this report noted the 
radiology of the shoulders, ankles and hands showed no 
significant abnormalities.  The physician's diagnoses were 
bilateral patellofemoral pain syndrome and mild facial pain 
syndrome involving multiple body regions.  The examiner's 
discussion noted an inability to identify any intrinsic joint 
disease to explain the veteran's multiple aches and pains and 
that they seemed to fit better into a classification of 
myofascial pain type disorders.  The examiner was unable to 
identify any musculoskeletal condition significant enough to 
render the veteran disabled.  

A podiatry examiner in 1999 reported bilateral plantar 
fasciitis associated with pes planus and mild bilateral 
gastroc/soleus equinus.  The examiner noted the correlation 
of an accident injury in service to his feet was not 
particularly clear and that the ankle joint motion was fluid 
without crepitus but with nonfocal tenderness to palpation 
about the ankles.  

A VA psychiatry examiner early in 2000 reported that the 
veteran had PTSD and associated symptoms of depression and 
many physical complaints of pain.  The principal psychiatric 
diagnoses were PTSD, major depression and somatoform pain 
disorder.  The examiner commented that he met criteria for 
both PTSD and major depression, that they definitely 
overlapped and it was not possible to separate which 
diagnosis was most accountable for his current global 
assessment of functioning.

The record shows that the RO in June 2000 granted service 
connection for PTSD and for diarrhea and lower abdominal 
cramping due to undiagnosed illness.  

In March 2000 the VA orthopedic examiner added another 
addendum noting the claims file had been reviewed previously.  
Regarding the previous addendum discussion, the examiner 
stated that he could not identify an intrinsic joint disease 
except perhaps at the knee to explain the veteran's 
complaints.  The examiner stated that of specific interest 
was the possibility that the veteran had a condition known as 
fibromyalgia and that a rheumatologist could explore this 
possibility.

A VA examiner for fibromyalgia in March 2001 stated that the 
claims file and outpatient records had been reviewed.  The 
examiner noted that previous electromyography did not reveal 
peripheral neuropathy and that the veteran was being followed 
as an outpatient for various disorders.  He had full ranges 
of joint motion and no tender or trigger points or swelling 
of joints.  The examiner's diagnosis was that although the 
veteran had multiple somatic complaints, the description of 
pain and examination were not compatible with fibromyalgia.  
The arthralgias were nonspecific and the rheumatoid factor 
was not significantly elevated.  The examiner noted that his 
headaches were previously evaluated as secondary to tension 
headaches, and that the irritable bowel syndrome was not part 
of a fibromyalgia complex.  The examiner stated that the 
major depression exacerbated other conditions.  

A VA outpatient report in 2001 noted fatigue by history and 
"other malaise and fatigue" as an active problem.  Early in 
2002 general fatigue was mentioned as an active medical 
problem.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002);  
38 C.F.R. § 3.303 (2001).

Service connection may be granted for a disability that is 
proximately due to, the result, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1997); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.



Special Persian Gulf War Criteria

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

`(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--
`(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
`(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).
`(2) For purposes of this subsection, the term `qualifying 
chronic disability' means a chronic disability resulting 
from any of the following (or any combination of any of 
the following):
`(A) An undiagnosed illness.
`(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms.
               `(C) Any diagnosed illness that the Secretary 
determines in regulations  prescribed under subsection (d) 
warrants a presumption of service-connection.'.

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. 

The Secretary's determination of such period of time shall be 
made following a review of any available credible medical or 
scientific evidence and the historical treatment afforded 
disabilities for which manifestation periods have been 
established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War.

(c)(1) Whenever the Secretary determines under section 
1118(c) of this title that a presumption of service 
connection for an undiagnosed illness (or combination of 
undiagnosed illnesses) previously established under this 
section is no longer warranted - 

Subsection (c)(1) of such section is amended--in the 
matter preceding subparagraph (A), by striking `for an 
undiagnosed illness (or combination of undiagnosed 
illnesses)'; and in subparagraph (A), by striking `for 
such illness (or combination of illnesses)'.

(A) a veteran who was awarded compensation under this section 
for such illness (or combination of illnesses) on the basis 
of the presumption shall continue to be entitled to receive 
compensation under this section on that basis; and 

(B) a survivor of a veteran who was awarded dependency and 
indemnity compensation for the death of a veteran resulting 
from the disease on the basis of the presumption before that 
date shall continue to be entitled to receive dependency and 
indemnity compensation on that basis. 

(2) This subsection shall cease to be effective 10 years 
after the first day of the fiscal year in which the National 
Academy of Sciences submits to the Secretary the first report 
under section 1603 of the Persian Gulf War Veterans Act of 
1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

(d)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid. (B) A 
description of the illnesses for which compensation under 
this section may be paid. (C) A description of any relevant 
medical characteristic (such as a latency period) associated 
with each such illness. 

(e) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(f) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:
`(1) Fatigue.
`(2) Unexplained rashes or other dermatological signs 
or symptoms.
`(3) Headache.
`(4) Muscle pain.
`(5) Joint pain.
`(6) Neurological signs and symptoms.
`(7) Neuropsychological signs or symptoms.
`(8) Signs or symptoms involving the upper or lower 
respiratory system.
`(9) Sleep disturbances.
`(10) Gastrointestinal signs or symptoms.
`(11) Cardiovascular signs or symptoms.
`(12) Abnormal weight loss.
                  (13) Menstrual disorders.'.

`(h)(1) If the Secretary determines with respect to a 
medical research project sponsored by the Department that 
it is necessary for the conduct of the project that 
Persian Gulf veterans in receipt of compensation under 
this section or section 1118 of this title participate in 
the project without the possibility of loss of service 
connection under either such section, the Secretary shall 
provide that service connection granted under either such 
section for disability of a veteran who participated in 
the research project may not be terminated. Except as 
provided in paragraph (2), notwithstanding any other 
provision of law any grant of service-connection protected 
under this subsection shall remain service-connected for 
purposes of all provisions of law under this title.
`(2) Paragraph (1) does not apply in a case in which--
`(A) the original award of compensation or service 
connection was based on fraud; or
`(B) it is clearly shown from military records that 
the person concerned did not have the requisite 
service or character of discharge.
       (3) The Secretary shall publish in the Federal 
Register a list of medical research projects sponsored by the 
Department for which service connection granted under this 
section or section 1118 of this title may not be terminated 
pursuant to paragraph (1).  38 U.S.C.A. § 1117, as amended by 
Pub. L. 107-103, secs. 202(a), (b)(1), (d)(1) and 203(a), 115 
Stat. 988, 989, effective March 1, 2002. 

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i)	became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 
In Sec. 3.317, paragraph (a)(1)(i) is amended by removing 
"December 31, 2001" and adding, in its place, "December 
31, 2006". 



(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. 

The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 


Compensation shall not be paid under this section 

(1) if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or 

(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 

(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  For purposes of this section: (1) the 
term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War. (2) the 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317, as amended effective November 9, 2001 at 
66 Fed. Reg: 56614-56615 (November 9, 2001). 

Presumptions of service connection for illnesses associated 
with service in the Persian Gulf during the Persian Gulf War. 
(a)(1) For purposes of section 1110 of this title, and 
subject to section 1113 of this title, each illness, if any, 
described in paragraph (2) shall be considered to have been 
incurred in or aggravated by service referred to in that 
paragraph, notwithstanding that there is no record of 
evidence of such illness during the period of such service.  

(2) An illness referred to in paragraph 

(1) is any diagnosed or undiagnosed illness that - 

(A) the Secretary determines in regulations prescribed under 
this section to warrant a presumption of service connection 
by reason of having a positive association with exposure to a 
biological, chemical, or other toxic agent, environmental or 
wartime hazard, or preventive medicine or vaccine known or 
presumed to be associated with service in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War; and (B) becomes manifest within the period, if any, 
prescribed in such regulations in a veteran who served on 
active duty in that theater of operations during that war and 
by reason of such service was exposed to such agent, hazard, 
or medicine or vaccine. 

(3) For purposes of this subsection, a veteran who served on 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and has an illness described in 
paragraph (2) shall be presumed to have been exposed by 
reason of such service to the agent, hazard, or medicine or 
vaccine associated with the illness in the regulations 
prescribed under this section unless there is conclusive 
evidence to establish that the veteran was not exposed to the 
agent, hazard, or medicine or vaccine by reason of such 
service. 


`(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.'.

(b)(1)(A) Whenever the Secretary makes a determination 
described in subparagraph (B), the Secretary shall prescribe 
regulations providing that a presumption of service 
connection is warranted for the illness covered by that 
determination for purposes of this section. 

(B) A determination referred to in subparagraph (A) is a 
determination based on sound medical and scientific evidence 
that a positive association exists between - 





(i) the exposure of humans or animals to a biological, 
chemical, or other toxic agent, environmental or wartime 
hazard, or preventive medicine or vaccine known or presumed 
to be associated with service in the Southwest Asia theater 
of operations during the Persian Gulf War; and (ii) the 
occurrence of a diagnosed or undiagnosed illness in humans or 
animals. 

(2)(A) In making determinations for purposes of paragraph 
(1), the Secretary shall take into account - (i) the reports 
submitted to the Secretary by the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998; and (ii) all other sound medical and scientific 
information and analyses available to the Secretary. (B) In 
evaluating any report, information, or analysis for purposes 
of making such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review. 

(3) An association between the occurrence of an illness in 
humans or animals and exposure to an agent, hazard, or 
medicine or vaccine shall be considered to be positive for 
purposes of this subsection if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association. 

(c)(1) Not later than 60 days after the date on which the 
Secretary receives a report from the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998, the Secretary shall determine whether or not a 
presumption of service connection is warranted for each 
illness, if any, covered by the report. 

(2) If the Secretary determines under this subsection that a 
presumption of service connection is warranted, the Secretary 
shall, not later than 60 days after making the determination, 
issue proposed regulations setting forth the Secretary's 
determination. 

(3)(A) If the Secretary determines under this subsection that 
a presumption of service connection is not warranted, the 
Secretary shall, not later than 60 days after making the 
determination, publish in the Federal Register a notice of 
the determination. The notice shall include an explanation of 
the scientific basis for the determination. 

(B) If an illness already presumed to be service connected 
under this section is subject to a determination under 
subparagraph (A), the Secretary shall, not later than 60 days 
after publication of the notice under that subparagraph, 
issue proposed regulations removing the presumption of 
service connection for the illness. 

(4) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations. Such 
regulations shall be effective on the date of issuance. 

(d) Whenever the presumption of service connection for an 
illness under this section is removed under subsection (c) - 
(1) a veteran who was awarded compensation for the illness on 
the basis of the presumption before the effective date of the 
removal of the presumption shall continue to be entitled to 
receive compensation on that basis; and (2) a survivor of a 
veteran who was awarded dependency and indemnity compensation 
for the death of a veteran resulting from the illness on the 
basis of the presumption before that date shall continue to 
be entitled to receive dependency and indemnity compensation 
on that basis. 

(e) Subsections (b) through (d) shall cease to be effective 
10 years after the first day of the fiscal year in which the 
National Academy of Sciences submits to the Secretary the 
first report under section 1603 of the Persian Gulf War 
Veterans Act of 1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.




38 U.S.C.A. § 1118. (Added Pub. L. 105-277, div. C, title 
XVI, Sec. 1602(a)(1), Oct. 21, 1998, 112 Stat. 2681-742.); as 
amended by Pub. L. 107-103, secs. 202(b)(2), (d)(1), 115 
Stat. 989, effective March 1, 2002. 

As required by law, the Department of Veterans Affairs (VA) 
hereby gives notice that the Secretary of Veterans Affairs, 
under the authority granted by the Persian Gulf War Veterans 
Act of 1998, Pub. L. 105-277, 112 Stat. 2681-742 through 
2681-749 (codified at 38 U.S.C. 1118), and the Veterans 
Programs Enhancement Act of 1998, Pub. L. 105- 368, 112 Stat. 
3315, has determined that there is no basis to establish a 
presumption of service connection for any disease based on 
service in the Persian Gulf during the Persian Gulf War. 66 
Fed. Reg. 35702-357 (July 6, 2001).

SUMMARY: In a notice published July 6, 2001 (66 FR 35702-
35710), we stated in the SUMMARY paragraph, "As required by 
law, the Department of Veterans Affairs (VA) hereby gives 
notice that the Secretary of Veterans Affairs, under the 
authority granted by the Persian Gulf War Veterans Act of 
1998, Pub. L. 105-277, 112 Stat. 2681-742 through 2681-749 
(codified at 38 U.S.C. 1118), and the Veterans Programs 
Enhancement Act of 1998, Pub. L. 105-368, 112 Stat. 3315, has 
determined that there is no basis to establish a presumption 
of service connection for any disease based on service in the 
Persian Gulf during the Persian Gulf War."

The purpose of this notice is to clarify that the September 
7, 2000, National Academy of Sciences (NAS) report entitled 
"Gulf War and Health, Volume 1. Depleted Uranium, Sarin, 
Pyridostigmine Bromide, Vaccines" covered only those items. 



This notice also is to clarify that VA's July 6, 2001, notice 
was intended to convey to the public that the Secretary of 
Veterans Affairs, under the relevant statutory authorities, 
had determined only that, at that time, there was no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  66 Fed. Reg. 58784-58785 (November 23, 2001).


New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c).  
A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 C.F.R 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement. 

While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that 
determination and a desire for appellate review. If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified. For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear.  38 C.F.R. § 20.201.

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  38 C.F.R. 
§ 20.301.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. 





A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104.

38 U.S.C.A. § 5103A(f) of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2098-99 (2000) provides that nothing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Re. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

(a) Statement of policy. Every claimant has the right to 
written notice of the decision made on his or her claim, the 
right to a hearing, and the right of representation. 
Proceedings before VA are ex parte in nature, and it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to the claim and to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government. The provisions of this 
section apply to all claims for benefits and relief, and 
decisions thereon, within the purview of this part 3.


(b) The right to notice--(1) General. Claimants and their 
representatives are entitled to notice of any decision made 
by VA affecting the payment of benefits or the granting of 
relief. Such notice shall clearly set forth the decision 
made, any applicable effective date, the reason(s) for the 
decision, the right to a hearing on any issue involved in the 
claim, the right of representation and the right, as well as 
the 
necessary procedures and time limits, to initiate an appeal 
of the decision.  38 C.F.R. § 3.103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (CAFC) recently ruled that the CAVC erred 
in adopting the test articulated in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In Colvin, the CAVC adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  See also Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) where a RO previously adjudicated claim 
is at issue.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2002).  VA has issued final 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  According to Congress it was 
intended that the VCAA will apply to pending claims.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order). 



In implementing the VCAA, VA provided in section 3.159(c)(1) 
that it will make reasonable efforts to help a claimant 
obtain relevant records from non-Federal-agency sources and 
relevant records in the custody of a Federal agency or 
department.  This record contains medical records that the 
veteran identified as relevant to the current appeal.  There 
appears to be no basis for further delay since the record is 
supplemented with probative contemporaneous evidence that 
shows VA and the appellant met the obligation to assist with 
regard to development of the record.  He also provided 
testimony at RO and BVA hearings.

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  

The first element is met through the medical evidence that 
includes VA and military medical reports that, collectively 
address the questions of the existence of claimed 
disabilities.  In summary, the record shows that the RO, 
through the discussion of the VCAA in the May 2001 
development letter and a December 2001 supplemental statement 
of the case, notified the appellant of evidence considered.  

More specifically, the veteran was advised to submit 
additional evidence in support of his claims.  He was advised 
that he could submit it himself or sufficiently identify such 
evidence and complete a VA Form 21-4142, so that VA could 
obtain it for him.  Such notice sufficiently notified the 
veteran of what evidence could be obtained by whom and 
advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  See Quartuccio v. Principi, 
01-997 (U.S. Vet. App. June 19, 2002).  Further, therein he 
was apprised of the reasoning for the rating determinations 
as well as through the statement of the case and supplemental 
statements of the case, and other correspondence pertinent to 
the current claim on all issues.  

The RO essentially provided him with a comprehensive 
explanation of the new law that discussed the obligations to 
assist.  The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The RO was conscientious 
in developing the record to comply with the Persian Gulf 
protocol and applicable adjudication guidance.

Thus, in light of his action and the development completed at 
the RO, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claim has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  


Lumbar Spine

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board observes that the veteran's claim in 1994 for 
arthritis of the lumbar spine was essentially a new claim.  
That is, the RO rating decision in 1992 denied service 
connection for lumbosacral strain and made no determination 
regarding arthritis.  Further, the current claim was not 
based upon lumbosacral strain.  Therefore it is inappropriate 
to apply a finality-based analysis to this claim and the RO 
was correct to have eventually reviewed the claim without 
regard to previous RO finality.

The decision in this case is relatively simple when the 
evidence is viewed liberally as contemplated in the 
applicable regulations governing claims for service 
connection.  38 C.F.R. § 3.303(a).  Simply stated, all 
elements needed for service connection of degenerative joint 
disease of the lumbar spine are satisfied.  There is a 
current diagnosis of the disability, evidence of an injury 
during military service and competent medical nexus evidence.  
Although recent VA examiners have reached different 
assessments, the Board believes the competent evidence is at 
least in relative equipoise on the elements of current 
diagnosis and nexus.  There also appears to be an adequate 
amount of competent medical evidence from military sources to 
add appreciable weight to the recent opinion in March 2001 
that favors the claim.  


Cervical Spine 

Turning to the cervical spine, the situation is decidedly 
different.  The veteran seeks to reopen his claim for service 
connection, a claim that the RO denied initially in November 
1992.  In essence, when the RO finally denies a claim, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented or there is clear 
and unmistakable error (CUE) in a prior determination.  It is 
not alleged that the RO committed CUE, and there is no 
argument for any nonstatutory basis to find the initial 
determination in 1992 nonfinal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103; see also Simmons v. West, 14 Vet. App. 
84, 91 (2000), Tetro v. Gober, 14 Vet. App. 100 (2000) and 
Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).  The RO 
provided the veteran with a sufficient discussion of the 
evidence needed to reopen the claim though a statement of the 
case.

The Board has considered the applicability of the VCAA, which 
amplifies the duty to notify and assist under section 5103A.  
However, the Board has noted that the Act, by its terms, does 
not require the Board to reopen a claim where new and 
material evidence has not been submitted.  The veteran has 
been afforded ample assistance in the development of the 
claim and he has supplemented the record with his own 
testimony.  

When a claimant seeks to reopen a finally-denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally-denied 
claim, there must be new and material evidence presented 
since the claim was last finally disallowed on any basis, not 
only since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  The November 1992 RO decision 
is the pertinent determination.  

At the time of the 1992 RO decision, the evidence showed that 
the veteran was evaluated in service and thereafter but no 
current disability of the cervical spine appeared on the VA 
examination.  Since November 1992, the veteran's record has 
been supplemented with hearing testimony, VA and military 
medical records not previously on file.  Other than the 
veteran's testimony, the clinical evidence does not show a 
current diagnosis for a cervical spine disability including 
claimed arthritis.  The evaluation shave been directed to the 
lumbar spine.  In fact the military medical board in 1996 
made no finding regarding the cervical spine and the 
extensive record of treatment is otherwise unremarkable.  
These records and testimony are not new and material evidence 
under 38 C.F.R. § 3.156 since they are essentially cumulative 
of earlier evidence that did not show a current cervical 
spine disability.  What has changed since the November 1992 
RO decision is the interpretation of the applicable test for 
new and material evidence as a result of the Hodge decision.  

However, cumulative evidence is not new and material evidence 
under any interpretation.  The evidence received since the 
1992 RO decision is essentially cumulative of earlier 
evidence.  

VA must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen a claim.  
The additional evidence regarding the cervical spine is 
cumulative, failing the first test.  

The additional evidence viewed with that previously of record 
is not new and material evidence as it does not bear directly 
and substantially upon the issue at hand, and being solely 
duplicative or cumulative, it is not significant and need not 
be considered in order to decide the merits of the claim 
fairly.  

The additional evidence, which is not exclusively medical, is 
essentially cumulative of earlier evidence.  As required 
under Barnett and Jackson, supra, the Board has reviewed the 
recent RO determinations and finds new and material evidence 
is not submitted.  The additional evidence collectively, 
viewed liberally, adds no pertinent information to previously 
reviewed evidence regarding the cervical spine.  The Board 
need not continue the analysis further.  Butler, supra.


Undiagnosed Illness

The Board observes that the RO has obtained service medical 
records and post service VA and non-VA medical records that 
include several comprehensive examinations.  A diligent 
effort has been made to provide an adequate record.  The 
records that have been obtained are comprehensive and appear 
to provide an adequate record for an informed decision.  

The essential Hickson determination requiring findings of 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence depending on the circumstances), and 
of a nexus between the inservice injury or disease and the 
current disability (medical evidence), are modified somewhat 
by the unique nature of claims based on an undiagnosed 
illness in a Persian Gulf War veteran.  

The Board finds that the veteran has the required SWA 
service.  He has reported for the comprehensive examinations 
ordered to ascertain a likely etiology for various disorders 
that include those listed among the signs and symptoms that 
may be manifestations of an undiagnosed illness. 

The Board must observe that regarding headaches there is 
currently a known clinical diagnosis to which they are 
attributable.  Chronic muscle contraction type headaches have 
been diagnosed.  Therefore consideration may not be given to 
service connection on the basis of an undiagnosed illness, as 
an essential element to consider the claim on that basis is 
not met.  However, the record is sufficient in the Board's 
mind to grant service connection.  In sorting out the various 
opinions regarding headaches it becomes clear that headaches 
are a physical problem as the diagnosis appears on psychiatry 
examinations.  

The examiner's who have addressed headaches appear to see the 
disorder as secondary to a psychiatric disorder, either 
caused or worsened on account of the primary illness but 
without a strong opinion either way.  There is no doubt from 
the several psychiatry examinations that the PTSD and 
depression are intertwined.  Indeed service connection is 
granted for PTSD but depression is not separately rated and 
more importantly not rated as nonservice-connected.  In any 
event the medical opinions viewed liberally appear to 
intertwine the disorders.  The VA neurology examiners in 1997 
felt the underlying psychiatry disorder could precipitate 
headaches or worsen the underlying problem.  The opinion in 
1999 was that they were exacerbated by the psychiatry 
disorder.  On the other hand the military medical board 
diagnosed chronic headaches linked to military service.  The 
Board feels that service connection on a secondary basis is a 
plausible theory of entitlement in view of the record, viewed 
liberally.  The Board also noted the recent hearing testimony 
on this matter (T 27-28, 31-32).

The Board must observe that regarding foot pain there is 
currently a known clinical diagnosis to which it is 
attributable.  Plantar fasciitis and pes planus have been 
diagnosed.  Therefore consideration may not be given to 
service connection on the basis of an undiagnosed illness, as 
an essential element to consider the claim on that basis is 
not met.  In addition, the record is sufficient in the 
Board's mind to deny service connection.  The veteran has had 
two podiatry examinations.  The opinions regarding the feet 
are clear in concluding there is no basis for a nexus to 
military service.  The hearing testimony in 1999 and 2002 
(inter alia T 23-24) is noted.  

However neither examiner felt there was a nexus to the 
veteran's military service for the diagnosed disability of 
the feet.  Further, the military medical board did not 
diagnose any disability of the feet.  According the crucial 
element of medical nexus not having been satisfied, the Board 
must find the preponderance of the evidence is against the 
claim for service connection.  

Concerning fatigue and multiple joint pain/arthralgia, the 
Board observes that the service medical records do not show 
pertinent complaints.  There are, however, subsequent 
diagnostic impressions that when viewed liberally are found 
as acceptable medical evidence, that is, "signs" of a 
disorder that has not been attributed to any known clinical 
diagnosis.  Notable are the numerous references to Persian 
Gulf syndrome, polyarthralgia and fatigue in VA clinical 
records beginning in the early 1990's.  Similar findings 
appear in contemporaneous military medical records and 
mention fibromyalgia syndrome and show chronic fatigue being 
diagnosed on the 1996 medical board.   

The Board must observe that on the 1999 VA examination of the 
joints there was evidence of what may be best described as a 
symptom complex with fatigue and joint pain manifestations 
primarily that best fit a myofascial pain but this was 
equivocal.  Then in March 2000 another VA examiner believed 
this to nonspecific arthralgia rather than fibromyalgia, 
which is now a diagnosed disease in a Persian Gulf War 
veteran that may be service-connected.  On the other hand, 
the psychiatry assessments do not consistently show somtoform 
pain disorder.  

Overall, none of the comprehensive examinations provided a 
known diagnosis to account for these manifestations of 
fatigue and joint pain.  Fibromyalgia was considered a 
possible etiology but apparently not confirmed.  The 
veteran's description of his fatigue, and multiple joint pain 
is viewed as "nonmedical indicators" that have been 
verified medically.  The VA reports show general fatigue as 
an active problem and the joint pain is essentially 
unexplained. 

In view of this evidence, in particular, the conclusions of 
the recent VA examination, the Board is left with the belief 
that service connection should be granted.  The veteran 
appears to meet the regulatory criteria for chronicity for an 
undiagnosed illness for which the fatigue and joint pain are 
a symptom complex, which has not been attributed to a known 
clinical diagnosis.  The Board believes it is appropriate to 
view the fatigue and multiple joint pain as a symptom complex 
rather than separate disorders in view of the criteria for 
the analogous rating scheme and necessary elements for a 
diagnosis of chronic fatigue syndrome.

As to the requirement that the disorder be manifested to a 
compensable degree, the Board believes that the fatigue and 
joint pain are sufficient to satisfy the criteria by analogy 
to chronic fatigue syndrome.  With minimal incapacitation, a 
10 percent rating may be assigned.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354.


ORDER

Entitlement to service connection for a disability of the 
lumbar spine claimed as arthritis of the back is granted.

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a disability of the cervical spine claimed as arthritis of 
the neck, the appeal is denied.

Entitlement to service connection for fatigue and multiple 
joint pain as an undiagnosed illness is granted.

Entitlement to service connection for headaches is granted.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

